Citation Nr: 1812699	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for frozen right shoulder with degenerative joint disease (right shoulder disability) prior to September 1, 2015, and entitlement to a rating in excess of 30 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1977 to August 1980, with additional prior unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
A September 2016 Decision Review Officer (DRO) decision increased the Veteran's rating from 10 percent to 30 percent effective September 1, 2015, for service-connected right shoulder disability.  As this does not constitute a full grant of benefits on appeal, the issue remains on appeal for consider by the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

On the Veteran's Form 9 Substantive Appeal to the Board, he originally indicated that he wished to have a travel board hearing before a Veterans Law Judge.  However, in a March 2014 written correspondence, the Veteran requested an informal DRO hearing instead, which was completed in August 2015.  Accordingly, the Board deems the Veteran's request for a travel board hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d)(2017).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  As will be discussed in greater detail below, during the pendency of the appeal with respect to the Veteran's claim for an increased rating, the Veteran has asserted that his service-connected right shoulder disability has rendered him unemployable.  See, March 2010 VA 21-0820 Report of General Information. 

Additionally, the Board notes that the Veteran filed additional claims in August 2011 which were denied in a June 2013 rating decision.  The Veteran filed a timely Notice of Disagreement in December 2013.  In December 2014, the Veteran was furnished a Statement of the Case which continued the denial from the June 2013 rating decision.  The Veteran did not file a substantive appeal with respect to those issues and therefore, they are not on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to September 1, 2015, the Veteran's frozen right shoulder (minor) with degenerative disc disease was manifested by symptoms of pain with limitation of motion and functional loss.

2.  Beginning September 1, 2015, the Veteran's frozen right shoulder (minor) with degenerative disc disease has been manifested by limitation of motion to 25 degrees from the side, but not with unfavorable ankylosis with abduction limited to 25 degrees from the side. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for a right shoulder disability, but no higher, have been met prior to September 1, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in April 2010 and September 2010, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess. Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in connection with his increased rating claim in January 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.


II.  Increased Ratings 

The Veteran and his representative assert that he is entitled to a rating in excess of 30 percent for his right shoulder disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those particular factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a).   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at bar is left-handed, his service-connected right shoulder disability affects his minor extremity and will be evaluated accordingly. 

DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See, 38 C.F.R. § 4.71a, DC 5200.  The relevant criteria indicate that favorable ankylosis is abduction to degrees; while unfavorable ankylosis in abduction limited to 25 degrees.  A 20 percent rating is warranted for favorable ankylosis (abduction to 60 degrees) of the minor (non-dominant) side, where the mouth and head can be reached.  A 30 percent rating is warranted for intermediate ankylosis, between favorable and unfavorable ankylosis (25 degrees abduction), of the minor side.  A maximum 40 percent rating is provided for unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion of the minor extremity midway between the side and shoulder level warrants a 20 percent rating.  Where motion of the minor extremity is limited to 25 degrees from the side, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5201. 

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  

The Board has also considered the potential application of other diagnostic codes, in particular DCs 5202 and 5203.  However, these Diagnostic Codes contain criteria regarding other impairment of the humerus and impairment of the clavicle or scapula, respectively, of which there is no documented medical evidence of in the present case.  


a.  Prior to September 1, 2015

Prior to September 1, 2015, the Veteran was afforded a VA examination in May 2011.  During this examination, the Veteran's range of motion was as follows: flexion was 0 to 120 degrees, abduction was 0 to 100 degrees, external rotation was 0 to 80 degrees and internal rotation was 0 to 40 degrees.  See, May 2011 VA examination.  The examiner noted objective evidence of pain on motion beginning at 0 degrees for flexion, abduction, external rotation, and internal rotation.  No ankylosis was noted.  Id.  

Prior to September 1, 2015, the Veteran's right shoulder disability was rated under Diagnostic Code 5010, which is rated as degenerative arthritis under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a. 

When there is limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

When there is limitation of motion of the specific joint, or joints, that is compensable (10 percent or higher) under the appropriate DCs, then compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

As will be further discussed below, the Board finds that Diagnostic Code 5201 is more appropriate than Diagnostic Code 5003 for rating the Veteran's right shoulder disability for the period prior to September 1, 2015.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than the other based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As previously outlined above, in order to be entitled to a 20 percent rating under Diagnostic Code 5201, limitation of motion of the minor extremity at the shoulder level is required.  At the time of the Veteran's May 2011 VA examination, flexion was 0 to 120 degrees and abduction was 0 to 100 degrees.  While the Board notes that shoulder level is 90 degrees, the Board finds that the objective pain on motion beginning at 0 degrees and additional functional impairment during flare-ups results in the Veteran's disability picture more closely approximating the criteria for a 20 percent rating, but no higher.  DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Board notes that the Veteran is not entitled to a rating in excess of 20 percent prior to September 1, 2015, because there is no competent medical evidence of record to indicate that the Veteran's limitation of motion of his right shoulder was limited to 25 degrees from the side.  Additionally, there is also no evidence of ankylosis.  See, May 2011 VA examination. 

Additionally, the Board recognizes that the Veteran's May 2011 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing as the Court has recently held is required in Correia v. McDonald,  28 Vet. App. 158 (2016).  The Board has also recognized the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), in which an examiner must provide an opinion regarding additional range of motion loss due to pain, would require a remand for a new VA examination.  However, that examination is now almost 7 years old.  The Board finds it highly unlikely that an examination at present could provide any probative evidence as to an opinion on joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing or an opinion regarding additional range of motion loss due to pain that occurred approximately seven years ago.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Accordingly, a remand in order to comply with Correia and Sharp is not warranted. 

Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence record supports a rating of 20 percent, but no higher, for the Veteran's service-connected right shoulder disability. 

b.  Beginning September 1, 2015

The Veteran was afforded a VA examination for his right shoulder disability in September 2015, at which time his limitation of motion was as follows: flexion was 0 to 0 degrees, abduction was 0 to 10 degrees, external rotation was 0 to 0 degrees and internal rotation was 0 to 90 degrees.  See, September 2015 VA examination.  The examiner noted that the Veteran said he was unable to do any movement with his right shoulder and was very apprehensive to passive mobilization.  Objective evidence of pain was noted on flexion, abduction, and external rotation.  However, the examiner did not find ankylosis.  Id. 

The Veteran's most recent VA examination for his right shoulder disability took place in January 2017.  At this examination, the examiner was unable to document the Veteran's range of motion because the Veteran refused to perform any range of motion and stated that he has no range of motion due to severe pain.  See, January 2017 VA examination.  Again, no ankylosis was documented by the examiner.  Id.

Based on the above findings, the Board finds that no higher rating is warranted for the Veteran's right shoulder disability.  The Board notes that the Veteran's right shoulder is his minor shoulder and therefore, no rating of 40 percent is available for this condition under DC 5201.  The Veteran is in receipt of the highest schedular rating for limitation of motion for the minor arm, and therefore, DeLuca is not for application.  Johnson v. Brown, 10 Vet. App. 80 (1997). 

Additionally, the Board notes that a rating in excess of 30 percent for the minor shoulder is not available under DC 5201, 5203, or 5003.  Ankylosis of the scapula and humerus has not been demonstrated in any of the Veteran's VA examinations or medical records of record and therefore, a higher rating under DC 5200 is not available.  Finally, the Board notes there is also no evidence of fibrous union of his humerus, nonunion of the humerus, or loss of head of the humerus, which would warrant a higher rating under DC 5202.  

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board has also recognized the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), in which an examiner must provide an opinion regarding additional range of motion loss due to pain, would require a remand for a new VA examination.   However, in this case, findings of greater limitation of motion would not help the Veteran because a rating in excess of 30 percent for a right shoulder disability (minor) requires unfavorable ankylosis and additional range of motion loss due to weight bearing or nonweight-bearing, or pain on use or during flare-ups would not result in the Veteran receiving a higher rating.  Also see Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, a remand in order to comply with Correia and Sharp is not warranted. 

Based on the above, the Board finds that a rating in excess of 30 percent beginning September 1, 2015, for the Veteran's right shoulder disability is not warranted. 


ORDER

Entitlement to a rating of 20 percent, but no higher, prior to September 1, 2015, for frozen right shoulder with degenerative joint disease is granted. 

Entitlement to a rating in excess of 30 percent beginning September 1, 2015, for frozen right shoulder with degenerative joint disease is denied. 





REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's remaining claim for entitlement to a TDIU may be adjudicated on the merits.  

As noted above, the Veteran has asserted that his service-connected right shoulder disability renders him unemployable.  Accordingly, a Rice-type TDIU claim has been raised by the record and is before the Board as a component of his claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the Rice-type TDIU claim is considered a component of the Veteran's claim for his increased evaluation, if it is granted, the Board notes that the effective date of the TDIU award may be assigned from March 26, 2009, one year before he filed his increased rating claim if the evidence of record shows that the Veteran's service connected disability rendered him unable to secure and follow a substantially gainful occupation, as opposed to the date he filed a "traditional" TDIU claim in April 2010.

The Board notes that the Veteran's disability picture and combined evaluation has drastically changed recently as a March 2017 rating decision granted service connection for an acquired psychiatric disability and assigned a 70 percent evaluation.  Additionally, the Board finds that the opinions of record considering the functional impact of the Veteran's service connected disabilities to be inconclusive.  Specifically, the Veteran's January 2017 orthopedic VA examination notes that there is no impact on his ability to perform any type of occupational task.  However, the Veteran's January 2017 psychiatric VA examination concluded that the Veteran's acquired psychiatric disability was at least as likely as not related to his service-connected right shoulder disability, and that the Veteran has been unable to continue his previous employment as a landscaper/gardener since 2009.  See, January 2017 VA examinations.  Accordingly, a remand is required in order to determine whether or not the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful employment. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 
 
2.  Once any outstanding treatment records have been received, return the Veteran's claims file to the examiner who completed the Veteran's January 2017 psychiatric VA examination for an additional addendum opinion.  If the January 2017 examiner  unavailable, the claims file should be provided to an appropriate medical examiner to provide an opinion.  The Veteran's claim's file, along with a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide an opinion regarding the impact of the Veteran's service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful employment.  

More specifically, the examiner is requested to provide a functional assessment of the Veteran's service-connected disabilities, to include his acquired psychiatric disability and right shoulder disability, on his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  In this regard, the examiner is also directed to consider the Veteran's statements regarding his inability to maintain his previous employment as a landscaper/gardener due to the pain in his right shoulder.

A complete rationale is required for all opinions rendered.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


